In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Vinik, J.), dated December 26, 1996, which denied his motion for summary judgment and granted the defendants’ respective cross motions for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The plaintiff was assaulted by three assailants on a public walkway outside an apartment building that was owned by the defendant Fairview Associates, and managed by the defendant Carmon Realty Co. (hereinafter Carmon). A security guard, whose employer had agreed to provide Garmon with a security system for the building, was unable to stop the attack, and left the scene midway through the attack to call the police. The plaintiff brought this action to recover damages for his injuries.
There was no common-law duty on the part of these defendants to protect the plaintiff from an assault on a walkway outside the building, and the contract between Carmon and the security guard’s employer contained no expression of intent to confer a contractual benefit on the plaintiff as a member of the general public (see, Charleen F. v Cord Meyer Dev. Corp., 212 AD2d 572; Concepcion v New York City Hous. Auth., 207 AD2d 857; Sanchez v New York City Hous. Auth., 194 AD2d 613; Buckley v I.B.I. Sec. Serv., 157 AD2d 645). Furthermore, although the plaintiff argued that the security guard assumed a duty to prevent the assault when he attempted to stop the attack, the plaintiff was unable to prove that he was put in a worse position by the guard’s actions (see, Nallan v HelmsleySpear, Inc., 50 NY2d 507; Gordon v Muchnick, 180 AD2d 715).
Rosenblatt, J. P., Miller, Ritter and Copertino, JJ., concur.